Citation Nr: 1703108	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted claims for service-connected compensation benefits for peripheral neuropathy of the left and right lower extremities and increased the disability rating assigned to his service-connected residuals of a gunshot wound to the right ankle from 0 percent to 10 percent.  The RO also denied the Veteran's request for a TDIU.  The Veteran filed a timely notice of disagreement, which appealed only the denial of a TDIU.  

The Board remanded the Veteran's appeal for further development in April 2014 and February 2016.  

In the most recent Supplemental Statement of the Case (SSOC), issued in September 2016, the Agency of Original Jurisdiction (AOJ) determined that a recent series of VA examinations and newly obtained treatment records "resulted in almost all service connected disabilities being reviewed."  For this reason, the SSOC not only readjudicated the TDIU previously remanded by the Board but also denied separate claims for increased disability ratings for service-connected residuals of prostate cancer, diabetes mellitus, residuals of gunshot wounds to the left and right ankles, peripheral neuropathy of the right and left lower extremities, coronary artery disease, scars, and the loss of use of a creative organ.  The Veteran has not appealed any of those determinations.  But the AOJ's decision to issue all of these rulings in one post-remand SSOC, rather deciding the increased rating issues in a separate rating decision, has the potential to frustrate the Veteran's due process rights.  Specifically, the SSOC informed the Veteran that, while he had the right to respond to the rulings in the SSOC, responding was optional and no response was necessary to continue his appeal to the Board.  The SSOC did not inform him that he had the right to appeal the denial of increased ratings for the disabilities mentioned above by filing a timely notice of disagreement.  Indeed, a reader of the SSOC might reasonably think that all of the increased ratings were on appeal already and that it was not necessary to file a notice of disagreement.  Because the Veteran has not appealed the denial of the increased ratings, the Board does not have jurisdiction over those issues.  They are therefore referred to the AOJ for appropriate action, which should include appropriate notice to the Veteran describing the steps necessary to appeal the denial of all the increased rating claims considered in the September 2016 SSOC.  38 C.F.R. § 19.9(b) (2016). 

For the reasons below, the appeal of the denial of TDIU is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded the issue of TDIU with instructions to obtain potentially relevant records from the Social Security Administration (SSA).  On remand, the AOJ made an appropriate request and, in November 2014, received a response indicating that "[the Veteran] filed for disability benefits but no medical records were obtained."  

In February 2016, the Board remanded the issue again, in part because the response from the SSA suggested only that the agency possessed no medical records, but that other SSA records existed which could potentially affect the TDIU claim, such as the Veteran's application for SSA disability benefits or the agency's decision on that claim.  Thus, the Board's remand orders required the AOJ to request that the "SSA send copies of all the Veteran's records - not only medical records, including but not limited to a copy of the Veteran's application to the SSA, and the SSA decision."

On remand, the AOJ sent a request to the SSA which appropriately requested "copies of all of the records - not only medical records . . ."  The AOJ issued this request in April 2016.  After waiting approximately one month, the AOJ sent a follow-up request to the SSA in May 2016.  Unfortunately, this request reads: "Please send SSA medical records for this claimant."  The AOJ then waited two more months before sending a second follow-up request.  Like the May 2016 request, the July 2016 request also reads: "Please send medical records for this claimant."
  
The SSA responded later in July 2016.  The SSA employee who completed the response form marked a box next to text indicating: "We cannot send the medical records you requested.  Such records do not exist; further efforts to obtain them will be futile."  The form also indicates, "There are no medical records."  It is not clear from the July 2016 response whether anyone employed by SSA ever attempted to obtain copies of the Veteran's application for SSA benefits or the SSA's decision on the Veteran's claim for SSA benefits.  It is also unclear whether the person responding was aware of the initial April 2016 request (which sought non-medical claims processing documents, such as the application and decision) or whether the person had only reviewed one or both of the subsequent follow-up requests, which were limited to medical records.

While the AOJ's first post-remand records request to SSA was appropriately drafted to include non-medical SSA records, the scope of both follow-up requests was limited to medical records and the SSA's eventual response was also limited to medical records.  It is therefore unclear whether an additional request for non-medical SSA records would be futile, which means that, unfortunately, another remand is needed to comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (the Board errs as a matter of law when it fails to ensure compliance with its prior remand directives).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send a request to SSA for all of the Veteran's records - not only medical records, but also all other SSA records, including but not limited to copies of the Veteran's application to the SSA and the SSA decision.  The text of the AOJ's request to the SSA, and any necessary follow-up requests, should make clear that the records requested include not only medical records, but also all other SSA records, including but not limited to copies of the Veteran's application to the SSA and the SSA decision.   

If the requested records are found to be unavailable, this should be noted in the claims file and the Veteran should be notified that the AOJ could not obtain any records from SSA.  

2. Depending on the response from the SSA, the AOJ should then consider the need for other appropriate development.  If the AOJ successfully obtains copies of records which suggest that the Veteran is unemployable because of any of his service-connected disabilities or as a result of any combination of those disabilities, the AOJ should consider the need to obtain an appropriate addendum opinion from the VA physician who provided an opinion in May 2016 indicating that the Veteran was capable of obtaining gainful employment in a sedentary or light duty occupation.  

3. After the above development has been completed, readjudicate the Veteran's claim for entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, furnish the appellant and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






